                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO



 MAJID KOLESTANI aka NASTARAN
 KOLESTANI,
                                                Case No. 3:19-cv-00129-REB
                      Petitioner,
                                                INITIAL REVIEW ORDER
 vs.

 WARDEN TEREMA CARLIN,

                      Respondent.



       Petitioner Majid Kolestani, also known as Nastaran Kolestani, filed a Petition for

Writ of Habeas Corpus challenging her state court conviction and an Application to

Proceed in Forma Pauperis. (Dkt. 1.) All named parties have consented to the jurisdiction

of a United States Magistrate Judge to enter final orders in this case. (Dkt. 7.) See 28

U.S.C. § 636(c) and Fed. R. Civ. P. 73.

       The Court now reviews the Petition to determine whether the claims are subject to

summary dismissal pursuant to 28 U.S.C. § 2243 or Rule 4 of the Rules Governing §

2254 Cases.




INITIAL REVIEW ORDER - 1
                                 REVIEW OF PETITION


   1. Standard of Law

       Federal habeas corpus relief under 28 U.S.C. § 2254 is available to petitioners who

show that they are held in custody under a state court judgment and that such custody

violates the Constitution, laws, or treaties of the United States. See 28 U.S.C. § 2254(a).

The Court is required to review a habeas corpus petition upon receipt to determine

whether it is subject to summary dismissal. See Rule 4 of the Rules Governing Section

2254 Cases. Summary dismissal is appropriate where “it plainly appears from the face of

the petition and any attached exhibits that the petitioner is not entitled to relief in the

district court.” Id.


   2. Background

       Petitioner Majid Kolestani, a transgender Iranian refugee also known as Nastaran

Kolestani, is being held in the custody of the Idaho Department of Correction (IDCO). In

2009, Petitioner was charged with first degree murder and a weapon enhancement in a

Twin Falls County, Idaho criminal action, arising from the shooting death of her husband.

Petitioner pleaded guilty to first degree murder in exchange for dismissal of the weapon

enhancement. Petitioner also agreed to forgo the right to file a direct appeal and a Rule 35

motion for leniency in sentencing. Petitioner was sentenced to 18 fixed years of

imprisonment with life indeterminate. See Kolestani v. Idaho, 2018 WL 6715873 (Idaho

Ct. App. 2018).




INITIAL REVIEW ORDER - 2
       Petitioner filed a post-conviction action, bringing claims of an involuntary plea

and ineffective assistance of counsel. Her action was summarily dismissed, and the Idaho

Court of Appeals affirmed dismissal. The Idaho Supreme Court denied the petition for

review. See id. Petitioner then filed this federal habeas corpus action.


   3. Review of Claims

       Petitioner brings the following claims. First, she asserts that her plea agreement

was not knowing, voluntary, or intelligent, and that her counsel was ineffective in

directing her to sign it—alleged violations of the Fifth, Sixth, and Fourteenth

Amendments. Second, she asserts that she did not knowingly and intelligently waive her

Fifth Amendment right to decline police interrogation during their investigation, because

she was under the influence of pain medication and had a language barrier. Third, she

alleges that she was denied her Sixth Amendment right to effective assistance of counsel

on several grounds surrounding her guilty plea. Fourth, Petitioner asserts that her defense

counsel had a conflict of interest, also based on grounds related to her guilty plea.

       Petitioner may proceed on her claims to the extent that they are federally

cognizable and are in a procedurally proper posture (or if not, legal or equitable excuses

apply to excuse the default of any of the claims). Therefore, the Court will order the

Clerk to serve a copy of the Petition on counsel for Respondent, who may respond either

by answer or pre-answer motion and who shall provide relevant portions of the state court

record to this Court.




INITIAL REVIEW ORDER - 3
   4. Request for Appointment of Counsel

       Petitioner seeks appointment of counsel, citing her language barrier and lack of

legal training. There is no constitutional right to counsel in a habeas corpus action.

Coleman v. Thompson, 501 U.S. 722, 755 (1991). A habeas petitioner has a right to

counsel, as provided by rule, if counsel is necessary for effective discovery or if an

evidentiary hearing is required in his case. See Rules 6(a) & 8(c) of the Rules Governing

Section 2254 Cases. In addition, the Court may exercise its discretion to appoint counsel

for an indigent petitioner in any case where required by the interests of justice. 28 U.S.C.

§ 2254(h); 18 U.S.C. § 3006A(a)(2)(B). Whether counsel should be appointed turns on a

petitioner’s ability to articulate his claims in light of the complexity of the legal issues

and his likelihood of success on the merits. See Weygandt v. Look, 718 F.2d 952, 954 (9th

Cir. 1983).

       Presently, the Court will deny Petitioner’s request for appointment of counsel until

after it has an opportunity to review the state court record submitted by Respondent to

consider whether the claims appear meritorious or whether discovery or an evidentiary

hearing is required. See Rules 6(a) & 8(c) of the Rules Governing Section 2254 Cases; 28

U.S.C. § 2254(h); 18 U.S.C. § 3006A(a)(2)(B); Weygandt v. Look, 718 F.2d 952, 954

(9th Cir. 1983). If Petitioner needs an interpreter, she must seek that through the prison

access to courts program. The Court will reconsider Petitioner’s request for appointment

of counsel at each phase of this litigation, without the need for Petitioner to file another

motion.




INITIAL REVIEW ORDER - 4
   5. Standards of Law for Habeas Corpus Action

       Given Petitioner’s status as a pro se litigant, the Court provides the following

habeas corpus standards of law which may apply to Petitioner’s case, depending on

Respondent’s response.


                A.    Exhaustion of State Court Remedies

       Habeas corpus law requires that a petitioner “exhaust” his state court remedies

before pursuing a claim in a federal habeas petition. 28 U.S.C. § 2254(b). To exhaust a

claim, a habeas petitioner must fairly present it as a federal claim to the highest state

court for review in the manner prescribed by state law. See O’Sullivan v. Boerckel, 526

U.S. 838, 845 (1999). Unless a petitioner has exhausted his state court remedies relative

to a particular claim, a federal district court cannot grant relief on that claim, although it

does have the discretion to deny the claim. 28 U.S.C. § 2254(b)(2).

       State remedies are considered technically exhausted, but not properly exhausted, if

a petitioner failed to pursue a federal claim in state court and there are no remedies now

available. O’Sullivan, 526 U.S. at 848. A claim may also be considered exhausted,

though not properly exhausted, if a petitioner pursued a federal claim in state court, but

the state court rejected the claim on an independent and adequate state law procedural

ground. Coleman v. Thompson, 501 U.S. 722, 731-732 (1991). Under these

circumstances, the claim is considered “procedurally defaulted.” Id. at 731. A

procedurally defaulted claim will not be heard in federal court unless the petitioner shows

either that there was legitimate cause for the default and that prejudice resulted from the



INITIAL REVIEW ORDER - 5
default, or, alternatively, that the petitioner is actually innocent and a miscarriage of

justice would occur if the federal claim is not heard. Id.

       To show “cause” for a procedural default, a petitioner must ordinarily demonstrate

that some objective factor external to the defense impeded his or his counsel’s efforts to

comply with the state procedural rule at issue. Murray v. Carrier, 477 U.S. 478, 488

(1986). To show “prejudice,” a petitioner bears “the burden of showing not merely that

the errors [in his proceeding] constituted a possibility of prejudice, but that they worked

to his actual and substantial disadvantage, infecting his entire [proceeding] with errors of

constitutional dimension.” United States v. Frady, 456 U.S. 152, 170 (1982).

       An attorney’s errors that rise to the level of a violation of the Sixth Amendment’s

right to effective assistance of counsel may, under certain circumstances, serve as a cause

to excuse the procedural default of other claims. Murray v. Carrier, 477 U.S. at 488.

However, an allegation of ineffective assistance of counsel will serve as cause to excuse

the default of other claims only if the ineffective assistance of counsel claim itself is not

procedurally defaulted or, if defaulted, Petitioner can show cause and prejudice for the

default. Edwards v. Carpenter, 529 U.S. 446, 454 (2000). In other words, before a federal

court can consider ineffective assistance of counsel as cause to excuse the default of

underlying habeas claims, a petitioner generally must have presented the ineffective

assistance of counsel claim in a procedurally proper manner to the state courts, such as in

a post-conviction relief petition, including through the level of the Idaho Supreme Court.

       As to another related but different topic—errors of counsel made on post-

conviction review that cause the default of other claims—the general rule on procedural


INITIAL REVIEW ORDER - 6
default is that any errors of a defense attorney during a post-conviction action cannot

serve as a basis for cause to excuse a petitioner’s procedural default of his claims. See

Coleman v. Thompson, 501 U.S. at 752. This rule arises from the principle that a

petitioner does not have a federal constitutional right to effective assistance of counsel

during state post-conviction proceedings. Pennsylvania v. Finley, 481 U.S. 551 (1987);

Bonin v. Vasquez, 999 F.2d 425, 430 (9th Cir. 1993).

       The case of Martinez v. Ryan, 566 U.S. 1 (2012), established a limited exception

to the Coleman rule. In Martinez, the court held that inadequate assistance of counsel “at

initial-review collateral review proceedings may establish cause for a prisoner’s

procedural default of a claim of ineffective assistance at trial.” Id. at 9. The Martinez

Court explained that the limited exception was created “as an equitable matter, that the

initial-review collateral proceeding, if undertaken without counsel or with ineffective

counsel, may not have been sufficient to ensure that proper consideration was given to a

substantial claim.” Id. at 14.

       The Martinez v. Ryan exception is applicable to permit the district court to hear

procedurally defaulted claims of ineffective assistance of trial counsel, id. at 1320, and

ineffective assistance of direct appeal counsel. See Nguyen v. Curry, 736 F.3d 1287 (9th

Cir. 2013). The exception has not been extended to other types of claims. See Hunton v.

Sinclair, 732 F.3d 1124 (9th Cir. 2013) (Martinez not applicable to a defaulted Brady

claim).

       If a petitioner cannot show cause and prejudice for a procedurally defaulted claim,

he can still raise the claim if he demonstrates that the court’s failure to consider it will


INITIAL REVIEW ORDER - 7
result in a “fundamental miscarriage of justice.” McCleskey v. Zant, 499 U.S. 467, 494

(1991). A miscarriage of justice means that a constitutional violation has probably

resulted in the conviction of someone who is actually innocent. Murray v. Carrier, 477

U.S. at 496.

       A compelling showing of actual innocence can satisfy the fundamental

miscarriage of justice exception to procedural default, allowing a court to review

Petitioner’s otherwise defaulted claims on their merits. See Schlup v. Delo, 513 U.S. 298,

315, 324 (1995). “Actual innocence” means a colorable showing that one is factually, not

merely legally, innocent of the charges. Herrera v. Collins, 506 U.S. 390, 404 (1993).

       To establish such a claim, a petitioner must come forward with “new reliable

evidence – whether it be exculpatory scientific evidence, trustworthy eyewitness

accounts, or critical physical evidence – that was not presented at trial.” Schlup, 513 U.S.

at 324. The evidence supporting the actual innocence claim must be “newly presented”

evidence of actual innocence, meaning that “it was not introduced to the jury at trial”; it

need not be “newly discovered,” meaning that it could have been available to the

defendant during his trial, though it was not presented to the jury. Griffin v. Johnson, 350

F.3d 956, 962–63 (9th Cir. 2013).

       The petitioner bears the burden of demonstrating that “in light of all the evidence,

including evidence not introduced at trial, it is more likely than not that no reasonable

juror would have found [him] guilty beyond a reasonable doubt.” Id. at 327; see also

House v. Bell, 547 U.S. 518, 539 (2006). The standard is demanding and permits review

only in the “extraordinary” case. Schlup, 513 U.S. at 327 (citation omitted).


INITIAL REVIEW ORDER - 8
       A habeas proceeding is not a proper forum in which to re-litigate an entire case

that has already been tried. Instead, “[w]hen confronted with a challenge based on trial

evidence, courts presume the jury resolved evidentiary disputes reasonably so long as

sufficient evidence supports the verdict.” House v. Bell, 547 U.S. at 539. A persuasive

claim of actual innocence must be based on new evidence that was not presented to the

jury that is so compelling that the reviewing court must conclude that it is now probable

that no rational juror would vote to convict the defendant. See id. at 538-39.

       As to timing, “[u]nexplained delay in presenting new evidence bears on the

determination whether the petitioner has made the requisite showing.” Perkins, 133 S.Ct.

at 1935. In other words, a petitioner’s diligence should not be considered “discretely, but

as part of the assessment whether actual innocence has been convincingly shown.” Id.


                B.   Claims Proceeding on Merits

       For any of Petitioner’s claims that meet these procedural requirements and

proceed on the merits, Petitioner shall bear the burden of proving that the state court

judgment either “resulted in a decision that was contrary to, or involved an unreasonable

application of, clearly established Federal law, as determined by the Supreme Court of

the United States”; or that it “resulted in a decision that was based on an unreasonable

determination of the facts in light of the evidence presented in the State court

proceeding.” 28 U.S.C. § 2254(d).

       Though the source of clearly established federal law must come from the holdings

of the United States Supreme Court, circuit law may be persuasive authority for



INITIAL REVIEW ORDER - 9
determining whether a state court decision is an unreasonable application of Supreme

Court precedent. Duhaime v. Ducharme, 200 F.3d 597, 600-01 (9th Cir. 2000). However,

“circuit precedent may [not] be used to refine or sharpen a general principle of Supreme

Court jurisprudence into a specific legal rule that th[e] Court has not announced.”

Marshall v. Rodgers, 133 S.Ct. 1446, 1450 (2013) (citations omitted).

                                         ORDER

       IT IS ORDERED:

       1. Petitioner’s Application to Proceed in Forma Pauperis (Dkt. 1) is GRANTED.

       2. Petitioner’s request for appointment of counsel, contained in the Petition (Dkt.

          3) is DENIED without prejudice.

       3. The Clerk of Court shall serve (via ECF) a copy of the Petition (Dkt. 3), with

          exhibits, together with a copy of this Order, on L.LaMont Anderson, on behalf

          of Respondent, at Mr. Anderson’s registered ECF address.

       4. Within 120 days after entry of this Order, Respondent shall have the option of

          filing either of the following: (1) a motion for summary dismissal or partial

          summary dismissal on procedural grounds (which may be followed by an

          answer if the motion is unsuccessful); or (2) an answer and brief on the claims

          that were adjudicated on the merits by the Idaho Supreme Court, that also

          includes a brief summary (between one paragraph and several pages) of any

          procedural defenses for any claims (which may be argued in the alternative). If

          Respondent files an answer and brief, the Court first will determine the claims

          that were adjudicated on the merits by the Idaho Supreme Court; for any


INITIAL REVIEW ORDER - 10
        claims that appear to warrant relief or for any claims not disposed of on the

        merits that appear subject to procedural defenses, the Court next will determine

        whether those claims are barred by any procedural defenses and will call for

        additional briefing, evidence, or a hearing, if necessary.

     5. Respondent shall file with the responsive pleading or motion, or within a

        reasonable time period thereafter, a copy of all portions of the state court

        record previously transcribed that are relevant to a determination of the issues

        presented. Any presentence investigation reports or evaluations shall be filed

        under seal. The lodging of the remainder of the state court record, to the extent

        that it is lodged in paper format, is exempt from the redaction requirements, as

        provided in District of Idaho Local Civil Rule 5.5(c).

     6. If the response to the habeas petition is an answer, Petitioner shall file a reply

        (formerly called a traverse), containing a brief rebutting Respondent’s answer

        and brief, which shall be filed and served within 30 days after service of the

        answer. Respondent has the option of filing a sur-reply within 14 days after

        service of the reply. At that point, the case shall be deemed ready for a final

        decision.

     7. If the response to the habeas petition is a motion, Petitioner’s response shall be

        filed and served within 30 days after service of the motion, and Respondent’s

        reply, if any, shall be filed and served within 14 days thereafter.




INITIAL REVIEW ORDER - 11
     8. No party shall file supplemental responses, replies, affidavits or other

        documents not expressly authorized by the Local Rules without first obtaining

        leave of Court.

     9. No discovery shall be undertaken in this matter unless a party obtains prior

        leave of Court, pursuant to Rule 6 of the Rules Governing Section 2254 Cases.

     10. The parties may, but need not, file the following in this matter: (1) notices of

        non-objections to motions to which they do not object; (2) responses to

        motions for appointment of counsel; (3) responses to motions that are

        meritless, frivolous, or filed in contravention of this Order; or (4) notices of

        intent not to file a reply. If additional briefing is required on any issue, the

        Court will order it.

     11. Each party shall ensure that all documents filed with the Court are

        simultaneously served via the ECF system or by first-class mail upon the

        opposing party (through counsel if the party has counsel), pursuant to Federal

        Rule of Civil Procedure 5. Each party shall sign and attach a proper mailing

        certificate to each document filed with the court, showing the manner of

        service, date of service, address of service, and name of the person upon whom

        service was made, or as specified by the applicable ECF rules. The Court will

        not consider ex parte requests unless a motion may be heard ex parte according

        to the rules and the motion is clearly identified as requesting an ex parte order,

        pursuant to Local Rule 7.2. (“Ex parte” means that a party has provided a




INITIAL REVIEW ORDER - 12
        document to the court, but that the party did not provide a copy of the

        document to the other party to the litigation.)

     12. All Court filings requesting relief or requesting that the Court make a ruling or

        take an action of any kind must be in the form of a pleading or motion, with an

        appropriate caption designating the name of the pleading or motion, served on

        all parties to the litigation, pursuant to Federal Rules of Civil Procedure 7, 10

        and 11, and Local Rules 5.2 and 7.1. The Court will not consider requests

        made in the form of letters.

     13. Petitioner shall at all times keep the Court and Respondent advised of any

        changes in address.

     14. If Petitioner’s custodian changes at any point during this litigation, counsel for

        Respondent shall file a Notice of Substitution of Respondent within 30 days of

        such change, identifying the person who is substituted as Respondent. See Fed.

        R. Civ. P. 25(d); Rule 2(a) of the Rules Governing Section 2254 Cases.


                                                DATED: September 30, 2019




                                                Honorable Ronald E. Bush
                                                Chief U. S. Magistrate Judge




INITIAL REVIEW ORDER - 13
